Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 4/08/2021.
Claims 9-16 and 18-34 are pending.

Response to Argument
Applicant’s arguments, see page 4, filled on 4/08/2021, with respect to 35 U.S.C. §102(a)(2) rejection of claims 9-13, 16, 18-22, 24-30, and 33-34 have been fully considered and are persuasive. The 35 U.S.C. §102(a)(2) rejection of claims 9-13, 16, 18-22, 24-30, and 33-34  has been withdrawn.
Applicant’s arguments, see page 4, file 4/08/2021, with respect to the rejections of claims 14-15, 23, and 31-32 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 3GPP DRAFT; R1-1609310, TSG RAN WG1 Meeting #86 (11/10/2016-11/14/2016) (herein referred as 3GPP) in view of KIM et al. (US 2017/0111886).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-14, 16, 18-23, 26-31, and 33 are rejected under 35 U.S.C. 103 unpatentable over 3GPP DRAFT; R1-1609310, TSG RAN WG1 Meeting #86 (11/10/2016-11/14/2016) (herein referred as 3GPP) in view of KIM et al. (US 2017/0111886).

Regarding claim 9, 3GPP discloses a method in a wireless device for performing mobility measurements [Tittle; a method on multi-beam-based mobility management], the method comprising:
detecting a first mobility measurement signal component sent from a network node [Section 2, page 1, Proposal 1: “Level 1: broadcast beam for mobility management” which is detecting of PSS/SSS signals transmitted on synchronization signal from a TRP/network node], the first mobility measurement signal comprising a group ID information [Section 3, page 3: the PSS/SSS included Cell ID]; 
determining one or more of a beam ID range and a resource allocation range for a second mobility measurement signal component [Section 2, page 1, Level 2: data-related beam for seamless data transmission; Section 2 Page 2: “channel measurement RSs (e.g. CSI-RS,…) is configured under the same analog beam pattern…forming a self-contained beam transmission”; also Section 3, page 3: “Proposal 3: Layer 3 mobility measurement for the broadcast beams can be based on synchronization signals or new beam measurement RS]; 
detecting the second mobility measurement signal component “using the one or more of the beam ID range and the resource allocation range” [Section 2, page 1, Proposal 1: “Level 1: broadcast beam for mobility management” which is detecting of PBCH/RRM RS/PRACH signals transmitted on synchronization signal using the same predefined set of beamforming weights i.e., the same analog beam pattern is applied to these signals].
3GPP disclose all aspects of claim invention set forth above, but does not explicitly disclose determining one or more of a beam ID range and a resource allocation range for a second mobility measurement signal component “using the group ID information”.
However, KIM discloses determining one or more of a beam ID range and a resource allocation range for a second mobility measurement signal component “using the group ID information” [¶ 131; determining the TP -Id size and Beam-Id size for downlink timing reference, using TP –Id, the TP-Group Id, the Beam-Id and the SI -Id].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining one or more of a beam ID range and a resource allocation range for a second mobility measurement signal component using the group ID information” as taught by KIM in the system of 3GPP, so that it [see KIM; ¶ 9].

Regarding claim 10, the combined system of 3GPP and KIM discloses the method of claim 9.
3GPP further discloses wherein the first mobility measurement signal component is a synchronization signal block (SSB) [Section 2, page 1, Proposal 1: wherein the first mobility measurement signal component is a synchronization signal/synchronization signal block (SSB)] comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) [Section 2, page 1, Proposal 1: comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)].

Regarding claim 11, the combined system of 3GPP and KIM discloses the method of claim 9.
3GPP further discloses wherein the second mobility measurement signal component comprises a channel state information reference signal (CSI-RS) [Section 2, page 2, Proposal 2: wherein the data related beams function at transmission/reception of comprises a channel state information reference signal (CSI-RS)].

Regarding claim 12, the combined system of 3GPP and KIM discloses the method of claim 9.
3GPP further discloses wherein the first mobility measurement signal component is common to multiple mobility reference signals (MRS) [Section 4, page 4; wherein the first mobility measurement signal component as of PSS/SSS correspond to RS design for mobility management as equivalent expression to mobility reference signal (MRS)].

Regarding claim 13, the combined system of 3GPP and KIM discloses the method of claim 9.
3GPP further discloses wherein the group ID information comprises a cell identifier [Section 3, pages 2-3; wherein the group ID information as of a cell ID obtained from the PSS/SSS].
KIM also discloses wherein the group ID information comprises a cell identifier [¶ 131; wherein the group ID information comprises a cell ID].

Regarding claim 14, the combined system of 3GPP and KIM discloses the method of claim 9.
KIM further discloses wherein the group ID information comprises a physical cell identifier (PCI) [¶ 131; wherein the group ID information comprises a physical cell identifier (PCI)].

Regarding claim 16, the combined system of 3GPP and KIM discloses the method of Claim 11.
3GPP further discloses further comprising: 
performing a beam quality measurement on the CSI-RS [Section 3, pages 2-3; performing the measuring beam quality of RSRP on the data related beam/CSI-RS]; and 
transmitting the beam quality measurement to the network node [Section 3, pages 3-4, Fig. 3: L1/L2 mobility: “seamless data transmission” the measured beam quality is transmitted/reported to the TRP/network node].

Regarding claims 18, 19, 20, 21, 22, and 23, the claims recite the wireless device comprising an interface (see KIM, Fig. 15A; UE comprising communication module 1502) configured to perform the method steps of claims 9, 10, 11, 12, 13, and 14, respectively; therefore, claims 18, 19, 20, 21, 22, and 23 are rejected along the same rationale that rejected claims 9, 10, 11, 12, 13, and 14, respectively.

Regarding claims 26, 27, 28, 29, 30, 31 and 33, the claims recite the wireless device comprising an interface (see KIM, Fig. 15B; UE comprising communication module 1512) configured to perform the method steps of claims 9, 10, 11, 12, 13, 14, and 16, respectively; therefore, claims 26, 27, 28, 29, 30, 31, and 33 are rejected along the same rationale that rejected claims 9, 10, 11, 12, 13, 14, and 16, respectively.

Claims 15 and 32 are rejected under 35 U.S.C. 103 unpatentable over 3GPP DRAFT; R1-1609310, TSG RAN WG1 Meeting #86 (11/10/2016-11/14/2016) (herein referred as 3GPP) in view of KIM et al. (US 2017/0111886), and further in view of Parkvall et al. (US 2017/0331577).

Regarding claim 15, the combined system of 3GPP and KIM discloses the method of claim 9, but does not explicitly disclose wherein the first mobility measurement signal component comprises time and frequency synchronization information.
However, Parkvall discloses wherein the first mobility measurement signal component comprises time and frequency synchronization information [¶ 810; the combination of time and frequency synchronization signal (TSS) and beam reference signal (BRS) is used to obtain time/frequency/beam synchronization after initial synchronization and access by SS and PRACH which referred to MRS (mobility reference signal)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first mobility measurement signal component comprises time and frequency synchronization information” as taught by Parkvall in the combined system of 3GPP and KIM discloses, so that it would to provide support for very dense deployments, energy efficient deployments and heavy use of beam forming, enabled by, for example, removing legacy limitations in relation to CRS, PDCCH, etc [see Parkvall; ¶ 32].
 
Regarding claim 32, the claim recites the wireless device of claim 26 for performing the method steps of claim 15; therefore, claim 32 is rejected along the same rationale that rejected claim 15.

Claims 24, 25, and 34 are rejected under 35 U.S.C. 103 unpatentable over 3GPP DRAFT; R1-1609310, TSG RAN WG1 Meeting #86 (11/10/2016-11/14/2016) (herein referred as 3GPP) 

Regarding claim 24, Guo discloses the network node of claim 18, but does not explicitly disclose wherein the measurement features comprise resource elements (RE) that are operable to be measured by the wireless device.
However, Guo further discloses wherein the measurement features comprise resource elements (RE) that are operable to be measured by the wireless device [127; wherein the UE is configured to measure the beam-specific RSRP for the beam management procedure;  which the Beam-specific reference signal received power (RSRP) for beam b, is defined as the average over the power contributions (in [W]) of the resource elements that carry beam-specific reference signals (BRS) corresponding to beam b, within the considered measurement frequency bandwidth (US Provisional, p 6 ¶ 4, p 12 ¶ 2)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the measurement features comprise resource elements (RE) that are operable to be measured by the wireless device” as taught by Guo in the combined system of 3GPP and KIM discloses, so that it would to provide flexibility to support various applications meeting part of the above requirements on a use case basis [see Guo; ¶ 3].

Regarding claim 25, Guo discloses the network node of claim 18, but does not explicitly disclose wherein the interface is further configured to: 
receive, from the wireless device, an identification of at least one mobility reference signal (MRS) set; and configure the wireless device using the at least one MRS set.
However, Guo further discloses wherein the interface is further configured to: 
receive, from the wireless device, an identification of at least one mobility reference signal (MRS) set [¶ 166; reporting a beam achieving the largest beam strength (in terms of RSRP or RSRQ or CQI) is denoted as the strongest beam among the set of configured beams in the subset (US Provisional, p 7 ¶ 1)]; and configure the wireless device using the at least one MRS set [¶ 166; the BMRS may alternatively be referred to as mobility RS (MRS) beam RS (BRS) or a channel state information RS (CSI-RS) (US Provisional, p 6 ¶ 4)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the interface is further configured to: receive, from the wireless device, an identification of at least one mobility reference signal (MRS) set; and configure the wireless device using the at least one MRS set as taught by Guo in the combined system of 3GPP and KIM discloses, so that it would to provide flexibility to support various applications meeting part of the above requirements on a use case basis [see Guo; ¶ 3].

Regarding claim 34, the claim recites the wireless device of claim 26 for performing the method steps of claim 25; therefore, claim 34 is rejected along the same rationale that rejected claim 25.

Conclusion
In additional to references cited that are used for rejection as set forth above, INGALE et al. (US 2018/0359790) is also considered as relevant prior arts for rejection of in claims 9, 18, and 26 for limitation “determining one or more of a beam ID range and a resource allocation range for a second mobility measurement signal component using the group ID information” (See INGALE, Fig. 1, 2, ¶¶  42, 44, 57).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.